Citation Nr: 0207521	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  95-23 465	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1945 to April 1946.  The certificate of death shows 
that the veteran died in April 1990.

2.  This appeal is before the Board of Veterans' Appeals 
(Board) from a December 1994 determination of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

3.  On September 22, 1996, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
appellant, in a sworn deposition, that a withdrawal of this 
appeal was requested.

4.  The RO certified the appellant's claim to the Board in 
December 1998.

5.  The Board issued a decision in February 1999 which 
dismissed the appellant's appeal due to lack of jurisdiction.

6.  The appellant appealed the Board's decision to the Court 
of Appeals for Veterans Claims (CAVC).

7.  In an August 29, 2001 Order the CAVC vacated the February 
1999 Board decision and remanded the matter to the Board for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant withdrew her Substantive Appeal prior to the 
enactment of the VCAA; thus, that Act is not applicable to 
the matter before the Board.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.



ORDER

The appeal is dismissed.




		
RONALD R. BOSCH
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



